                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

      Jose E. Rodriguez Castillo,     )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:18-cv-00456-GCM
                                      )
                  vs.                 )
                                      )
       Beacon Hill Apartments,        )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s December 11, 2019 Order.

                                               December 11, 2019
